PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4696


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

MOHAMAD JAMAL KHWEIS,

                   Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cr-00143-LO-1)


Argued: May 29, 2020                                        Decided: August 11, 2020


Before DIAZ, FLOYD, and RUSHING, Circuit Judges.


Affirmed in part, vacated in part, and remanded by published opinion. Judge Rushing
wrote the majority opinion, in which Judge Diaz joined. Judge Floyd wrote a dissenting
opinion.


ARGUED: John Mann Beal, Chicago, Illinois, for Appellant. Daniel Taylor Young,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
ON BRIEF: G. Zachary Terwilliger, United States Attorney, Raj Parekh, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.
RUSHING, Circuit Judge:

       In December 2015, Mohamad Jamal Khweis, a twenty-six-year-old American

citizen, sold a number of his possessions and, through a series of one-way tickets, traveled

to territory in Syria and Iraq controlled by a foreign terrorist organization known as the

Islamic State of Iraq and the Levant (ISIL). 1 Khweis spent the next several months training

with and supporting ISIL fighters and leaders. On March 14, 2016, Khweis was captured

by Kurdish Peshmerga fighters and transported to a Kurdish Counter-Terrorism Directorate

(CTD) detention center in Erbil, Iraq.

       At the detention center, the Federal Bureau of Investigation (FBI) Assistant Legal

Attaché for Iraq, Michael Connelly, interviewed Khweis to gather intelligence about ISIL

without providing him Miranda warnings. See Miranda v. Arizona, 384 U.S. 436, 467–

473 (1966). Ten days after Connelly’s interviews concluded, a different team of FBI agents

interviewed Khweis for purposes of a potential United States criminal prosecution. This

second team advised Khweis of his Miranda rights before each interview. Khweis waived

his rights and made inculpatory statements that the Government later introduced at his trial

for conspiring to provide material support or resources to ISIL in violation of 18 U.S.C.

§ 2339B, providing material support or resources to ISIL in violation of 18 U.S.C.



       1
         At all relevant times, ISIL was designated by the United States Secretary of State
as a foreign terrorist organization. ISIL is also known as the Islamic State of Iraq and Syria
(ISIS), the Islamic State (IS), ad-Dawlah al-Islāmiyah fīl-‘Irāq wash-Shām (DAESH), and
al-Qaeda in Iraq (AQI). Crosby v. Twitter, Inc., 921 F.3d 617, 620 n.1 (6th Cir. 2019).
Shortly before Khweis departed for the Middle East, ISIL claimed responsibility for the
November 13, 2015 attacks in Paris, France, during which ISIL operatives killed nearly
100 civilians.
                                              2
§ 2339B, and possessing, using, and carrying firearms during and in relation to a crime of

violence in violation of 18 U.S.C. § 924(c)(1)(A). The jury convicted Khweis on all

counts, and he was sentenced to 240 months’ imprisonment.

       Khweis now appeals the admission of his statements to the second team of FBI

agents, contending that the midstream Miranda warnings he received were ineffective. We

affirm because, even assuming the FBI deliberately used a two-step interview strategy, the

agents undertook sufficient curative measures to ensure that a reasonable person in

Khweis’s position would understand the import and effect of the Miranda warnings and

waiver. However, we must vacate Khweis’s Section 924(c) conviction in light of United

States v. Davis, 139 S. Ct. 2319 (2019), because Khweis’s conspiracy offense is not a

predicate crime of violence. Therefore, we affirm in part, vacate in part, and remand for

resentencing.

                                             I.

                                            A.

       Before trial, Khweis moved to suppress his Mirandized statements. After a multiday

hearing, the district court denied the motion, therefore we view the evidence in the light

most favorable to the Government. See United States v. Abdallah, 911 F.3d 201, 209 (4th

Cir. 2018). We accept the district court’s factual findings, which Khweis does not contest

on appeal. Br. of Appellant 21.

       Evidence at the suppression hearing showed that Kurdish forces held Khweis in

custody for violations of Kurdish and Iraqi law, namely joining a terrorist organization and

crossing the border without proper documentation. Khweis’s detention was authorized by

                                             3
the local court, and he was offered counsel to represent him in the local court system, which

he declined.

       On March 15, 2016, the day after Khweis’s capture, United States Department of

State Consular Officer Mark Jasonides visited him. Jasonides inquired about Khweis’s

well-being and provided him with a fact sheet about the Iraqi legal system. The fact sheet

advised, among other things, that, “[i]n Iraq, the usual expectations of presumption of

innocence, the right to remain silent[,] and proof of criminal activity ‘beyond a reasonable

doubt’ do not apply.” J.A. 882. In conjunction with the fact sheet, Jasonides provided

Khweis with a list of lawyers who practice in the Kurdistan region of Iraq. Jasonides also

presented Khweis with a Privacy Act waiver, which authorized the State Department to

communicate with Khweis’s identified designees. Khweis signed the waiver, identifying

only his parents.

       The same day, Connelly visited Khweis. Connelly testified that the presiding

Kurdish general initially denied the FBI’s request to access Khweis but ultimately

permitted Connelly to interview him for one hour and to copy his electronic devices. The

interview occurred in an office in the CTD detention facility and was attended by two State

Department officials and a Kurdish CTD official. Khweis was not handcuffed during the

interview. Connelly testified that he decided to interview Khweis for intelligence purposes

without providing Miranda warnings because his access to Khweis was controlled by

Kurdish authorities and might be limited. Connelly believed the risk to any future United

States criminal prosecution was worth the valuable intelligence that Khweis could

potentially provide about ISIL facilitation networks, organizational structure, and fighters.

                                             4
       After this initial interview, Connelly requested permission from the Kurdish

authorities to continue interviewing Khweis, which they granted. Connelly interviewed

Khweis a second time on March 15 and then on March 17, 18, 19, 20, 23, 26, and 31 and

April 7 and 10. Connelly testified that the breaks in the interview schedule occurred when

Kurdish officials periodically prevented him from accessing Khweis. Each of the eleven

interviews lasted no longer than half a day. The interviews were conducted at the CTD

detention center and were attended by a Kurdish CTD official, a State Department official,

and occasionally Department of Defense officials. Khweis was not shackled and was

provided snacks, cigarettes, and breaks. The Government did not advise Khweis of his

Miranda rights before any of the interviews.

       During the interviews, Khweis described his efforts to join ISIL, identified other

ISIL members, and explained his understanding of ISIL operations in the region. Khweis

frequently admitted that he had not been fully truthful during prior sessions, resulting in

multiple resets of the interview process. In these instances, Connelly would “go all the

way back to the beginning and start walking through . . . every single detail of the

facilitation network all over again” in order to obtain accurate intelligence. J.A. 487, 492,

2262. Khweis repeatedly expressed a desire to return to the United States for prosecution

rather than remain in the Kurdish or Iraqi justice system, and he asked Connelly whether

he would be charged and extradited. Connelly advised Khweis that he could not make any

promises because the Department of Justice and United States courts made those decisions.

Connelly also advised Khweis that his story had to be consistently truthful in order for

investigators to determine whether a crime had been committed.

                                               5
       While the interviews were ongoing, Connelly discussed Khweis’s cooperation with

other intelligence agents. On March 22, Connelly described the interviews as “a textbook

case of getting a guy from a complete lie to a confession . . . he will not let me down[.]”

J.A. 892. Connelly testified that a confession during an intelligence interview is “a good

step” because it signals “more full disclosure,” but it was not “the goal,” as evidenced by

the fact that Connelly continued to interview Khweis after this date. J.A. 518. In an email

on March 26, Connelly wrote that “[t]his was time very well spent because the extensive

time we took getting him comfortable with telling the truth will make it far easier for

subsequent interviews here and in the US.” J.A. 913. On April 7, Connelly reported that

“[Khweis] would not stop talking in an attempt to fill in gaps he previously created. He is

going to be very easy to deal with from a clean team perspective.” J.A. 885. Finally, on

April 8, Connelly commented to other intelligence agents via email that “[Khweis] is lined

up perfectly for the clean team.” J.A. 894. Connelly’s interviews ended on April 10, and

neither he nor any other government officials involved in those interviews contacted

Khweis after that date.

       Ten days later, on April 20, a second team of interviewers met with Khweis for the

purpose of a potential United States prosecution. This team consisted of FBI Special

Agents Victoria Martinez and Brian Czekela, along with a Kurdish official who had not

attended the previous interviews.     Martinez and Czekela were walled off from the

intelligence team: they did not read Connelly’s interview memoranda, did not receive his

electronic communications about the interviews, did not speak to him about the substance

of Khweis’s previous interviews, and did not ask Khweis about what he told Connelly.

                                            6
They were informed only that Khweis had previously been interviewed for intelligence

purposes. This interview was conducted in a different conference room in the CTD

detention center and did not involve any of the same American or Kurdish officials. The

agents advised Khweis of his Miranda rights orally and in writing before the interview.

The advice-of-rights form, which the agents reviewed with Khweis, also stated in part:

       You have the right to remain silent. We understand that you may have
       already spoken to others. We do not know what, if anything, they said to
       you, or you said to them. Likewise, we are not interested in any of the
       statements you may have made to them previously. We are starting anew.
       You do not need to speak with us today just because you have spoken with
       others in the past.

J.A. 886. In addition to apprising Khweis of his right to counsel, the agents advised him

that his family had in fact retained counsel for him in the United States. 2 Khweis waived

his Miranda rights orally and in writing before the interview; he also consented to searches

of his electronic equipment.

       Martinez and Czekela interviewed Khweis again on April 21 and 23. Before each

interview, they advised Khweis of his Miranda rights, reminded him that his family had

retained counsel on his behalf, and reiterated that he was under no obligation to speak to




       2
        Khweis’s parents retained counsel for him on April 7, 2016. Because this attorney
was not listed on Khweis’s Privacy Act waiver, the State Department initially was unable
to provide the attorney with information about Khweis. Khweis ultimately added the
attorney to his Privacy Act waiver on April 23, 2016.
                                             7
them simply because he had made statements in the past. Khweis again waived his rights

orally and in writing before each interview.

       The Government filed a sealed complaint against Khweis on May 11, 2016, and he

was transferred from Kurdish to United States custody on June 8. During his flight to the

United States, Khweis initiated conversation with Martinez and another FBI agent on

board. The agents apprised Khweis of his Miranda rights, which he waived. During the

conversation, Khweis made a number of inculpatory statements. At some point, Khweis

invoked his right to remain silent and the agents ceased questioning. Later during the flight,

Khweis reinitiated conversation with the agents.

                                               B.

       The district court denied Khweis’s motion to suppress the statements he made to

Martinez and Czekela. 3 The court reasoned that, although Khweis was subject to two

phases of interviews—one before and one after he was informed of his Miranda rights—

the evidence established that “the FBI did not engage in an intentional scheme to

undermine the effectiveness of subsequent Miranda warnings.” J.A. 2285. In particular,

the district court found that the decision not to inform Khweis of his rights before the first

interview “was driven by intelligence-gathering needs,” “Connelly had good reason to

continue interviewing [Khweis] even after obtaining substantial intelligence,” and

“Connelly’s later braggadocio about the success of the interviews did not overturn the


       3
         The district court also rejected Khweis’s presentment challenge, denied his motion
to suppress the statements he made to the FBI agents on the June 8 flight to the United
States, and held that his confessions were voluntary and not the product of government
coercion. Khweis does not contest these rulings on appeal.
                                               8
original justification or affect the later Mirandized interviews.” J.A. 2285. The court

further noted that the “absence of any shared personnel, information, or impressions of the

interviewee between the first and second interview teams substantially undermines the

claim of a coordinated effort to circumvent Miranda.” J.A. 2286. Because the court found

that the agents did not deliberately undermine Miranda, it concluded that “the ‘subsequent

administration of Miranda warnings . . . suffice[d] to remove the conditions that precluded

admission of the earlier statement.’” J.A. 2287 (quoting Oregon v. Elstad, 470 U.S. 298,

314 (1985)).

       Khweis went to trial in May 2017. The jury convicted him on all three counts:

conspiring to provide material support or resources to ISIL in violation of 18 U.S.C.

§ 2339B (Count One), providing material support or resources to ISIL in violation of 18

U.S.C. § 2339B (Count Two), and possessing, using, and carrying firearms during and in

relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A) (Count Three). The

district court imposed concurrent sentences of 180 months’ imprisonment on Counts One

and Two and a consecutive sentence of 60 months’ imprisonment on Count Three, to be

followed by ten years of supervised release.

                                               II.

       When reviewing the denial of a motion to suppress, we “review the factual findings

. . . for clear error and the district court’s legal determinations de novo.” Abdallah, 911

F.3d at 209 (quoting United States v. Hashime, 734 F.3d 278, 282 (4th Cir. 2013)).

       The Self–Incrimination Clause of the Fifth Amendment guarantees that “[n]o person

. . . shall be compelled in any criminal case to be a witness against himself.” U.S. Const.

                                               9
amend. V. “Recognizing that the pressure and isolation inherent in custodial interrogation

could overcome the resilience of a suspect otherwise not inclined to incriminate himself,”

United States v. Mashburn, 406 F.3d 303, 306 (4th Cir. 2005), the Supreme Court in

Miranda instituted “measures to insure that the right against compulsory self-incrimination

is protected,” New York v. Quarles, 467 U.S. 649, 654 (1984) (brackets omitted) (quoting

Michigan v. Tucker, 417 U.S. 433, 444 (1974)); see Miranda, 384 U.S. at 478–479.

Pursuant to Miranda, prior to custodial questioning, a suspect must be warned “that he has

the right to remain silent, that anything he says can be used against him in a court of law,

that he has the right to the presence of an attorney, and that if he cannot afford an attorney

one will be appointed for him prior to any questioning if he so desires.” Miranda, 384 U.S.

at 479. The Supreme Court has “conditioned the admissibility at trial of any custodial

confession on warning a suspect of his rights: failure to give the prescribed warnings and

obtain a waiver of rights before custodial questioning generally requires exclusion of any

statements obtained.” Missouri v. Seibert, 542 U.S. 600, 608 (2004) (plurality opinion).

       But what of Miranda warnings administered after questioning has begun?

Midstream warnings obviously cannot render prewarning statements admissible, but can

they dispel the presumption of involuntariness for postwarning statements? The Supreme

Court in Oregon v. Elstad concluded that they could. See 470 U.S. 298 (1985). As the

Court explained, “absent deliberately coercive or improper tactics in obtaining the initial

statement, the mere fact that a suspect has made an unwarned admission does not warrant

a presumption of compulsion.” Id. at 314. Rather, “[a] subsequent administration of

Miranda warnings to a suspect who has given a voluntary but unwarned statement

                                             10
ordinarily should suffice to remove the conditions that precluded admission of the earlier

statement.” Id.

       In Elstad, officers went to Michael Elstad’s home with a warrant to arrest him for

burglary. Id. at 300. While there, an officer questioned Elstad about the burglary without

first administering Miranda warnings, and Elstad admitted that he was present when the

burglary occurred.    Id. at 300–301.     The officers then transported Elstad to police

headquarters. Id. at 301. About an hour later, the same officers joined Elstad, advised him

of his Miranda rights, and questioned him about the burglary. Id. After waiving his rights,

Elstad made additional inculpatory statements.        Id.   The Supreme Court held the

postwarning confession admissible, reasoning that “[t]hough Miranda requires that the

unwarned admission must be suppressed, the admissibility of any subsequent statement

should turn in these circumstances solely on whether it is knowingly and voluntarily

made.” Id. at 309. The Court rejected the notion that a “subtle form of lingering

compulsion” tainted the postwarning statement due to “the psychological impact of the

suspect’s conviction that he has let the cat out of the bag and, in so doing, has sealed his

own fate.” Id. at 311. As the Court explained, even in cases where a prior statement was

actually coerced, the Court has assumed that the coercive effect could dissipate with the

passage of time, a change in place, or a change in identify of the interrogators. Id. at 310;

see also id. at 311–312.      Because Elstad’s initial statement was voluntary and the

subsequent reading of Elstad’s rights was “undeniably complete,” the Court held that

Elstad’s waiver was knowing and voluntary and his subsequent confession was therefore

admissible. Id. at 314–315.

                                             11
       The Supreme Court returned to the question of midstream warnings in Missouri v.

Seibert to address the admissibility of statements obtained through a two-step police

protocol: “first, intentionally withholding Miranda warnings from a suspect, questioning

the suspect until securing a confession; then obtaining a waiver of Miranda rights from the

suspect and covering the same material using leading questions.” Mashburn, 406 F.3d at

307. There, police awakened Patrice Seibert in the middle of the night and took her to the

police station, where they deliberately chose not to administer Miranda warnings. Seibert,

542 U.S. at 604 (plurality opinion). An officer questioned Seibert for 30 to 40 minutes

until she admitted her culpability in the alleged murder. Id. at 604–605. She was then

allowed a 20-minute break, after which the same officer “turned on a tape recorder, gave

Seibert the Miranda warnings, and obtained a signed waiver of rights from her.” Id. at

605. The officer then resumed questioning Seibert about the murder, “confront[ing] her

with her prewarning statements” and securing her repeated admissions to those statements,

cross-examination style. Id.

       The Supreme Court held that Seibert’s postwarning statements should have been

suppressed. The plurality reasoned that, in these circumstances, “the warnings could [not]

function ‘effectively’ as Miranda requires.” Id. at 611–612. The plurality distinguished

the circumstances of Elstad and identified “a series of relevant facts that bear on whether

Miranda warnings delivered midstream could be effective enough to accomplish their

object: the completeness and detail of the questions and answers in the first round of

interrogation, the overlapping content of the two statements, the timing and setting of the



                                            12
first and the second, the continuity of police personnel, and the degree to which the

interrogator’s questions treated the second round as continuous with the first.” Id. at 615.

       Justice Kennedy concurred in the judgment on narrower grounds, providing the fifth

vote for suppression. We have previously determined that his opinion “therefore represents

the holding of the Seibert Court.” Mashburn, 406 F.3d at 309. In his controlling opinion,

Justice Kennedy rejected the plurality’s use of a multifactor analysis to determine, for every

two-stage interrogation, whether the Miranda warnings could have been effective. Seibert,

542 U.S. at 621–622 (Kennedy, J., concurring in the judgment). Instead, Justice Kennedy

applied “a narrower test applicable only in the infrequent case . . . in which the two-step

interrogation technique was used in a calculated way to undermine the Miranda warning.”

Id. at 622. In the typical midstream warning case, he explained, the admissibility of

postwarning statements “should continue to be governed by the [voluntariness] principles

of Elstad.” Id. But if a “deliberate two-step strategy has been used, postwarning statements

that are related to the substance of prewarning statements must be excluded unless curative

measures are taken before the postwarning statement is made.” Id. Thus, even when a

deliberate two-step strategy has been used, curative measures can render postwarning

statements admissible if those measures are “designed to ensure that a reasonable person

in the suspect’s situation would understand the import and effect of the Miranda warning

and of the Miranda waiver.” Id. Justice Kennedy reasoned that “a substantial break in

time and circumstances between the prewarning statement and the Miranda warning may

suffice in most circumstances,” because it allows the suspect “to distinguish the two

contexts and appreciate that the interrogation has taken a new turn.” Id. (citing Westover

                                             13
v. United States, decided with Miranda, 384 U.S. at 494–497). Because no curative steps

were taken in Seibert’s case, Justice Kennedy concluded that her postwarning statements

were inadmissible. Id.

       The district court here determined that the Government did not employ a deliberate

two-step strategy designed to undermine Miranda, J.A. 2287–2288, a conclusion Khweis

disputes on appeal. We need not address this question, however, because, even assuming

the FBI used a deliberate two-step strategy, we conclude that they instituted sufficient

curative measures “designed to ensure that a reasonable person in [Khweis’s] situation

would understand the import and effect of the Miranda warning and of the Miranda

waiver.” Seibert, 542 U.S. at 622 (Kennedy, J., concurring in the judgment).

       The Mirandized interviews here began ten days after the unwarned interviews had

ended—a period longer than any break during the series of unwarned interviews. Although

conducted at the CTD detention center, the warned interviews were held in a different room

than the unwarned interviews. Entirely different American and Kurdish personnel attended

the Mirandized interviews.      Agents Martinez and Czekela, who conducted those

interviews, did not receive any information about Connelly’s intelligence interviews, nor

did they ask Khweis about what he told Connelly. The agents therefore could not treat the

second set of interviews as continuous with the first, ask leading questions, or cross-

examine Khweis with his previous statements. Cf. Seibert, 542 U.S. at 616 (plurality

opinion) (“The impression that the further questioning was a mere continuation of the

earlier questions and responses was fostered by references back to the confession already

given.”); id. at 621 (Kennedy, J., concurring in the judgment) (noting that the postwarning

                                            14
interview “resembled a cross-examination” and that reference to the prewarning statement

gave the false impression “that the mere repetition of the earlier statement was not

independently incriminating”).

       Importantly, the agents told Khweis they did not know what, if anything, he had

said in prior interviews, a disclosure that would indicate a reset to a reasonable person in

Khweis’s position. In addition to informing Khweis of his right to remain silent, they also

advised him that he did “not need to speak with [them] today just because [he] h[ad] spoken

with others in the past.” J.A. 886. The advice-of-rights form elaborated that the agents

were “not interested in any of the statements [he] may have made to [others] previously.”

J.A. 886. It explicitly stated: “We are starting anew.” J.A. 886. And in addition to

apprising Khweis of his right to counsel, the agents informed him that his family had

retained counsel for him in the United States.

       These circumstances were sufficient to allow a reasonable person in Khweis’s

position to distinguish between the unwarned interviews with Connelly and the later

warned interviews with Martinez and Czekela and to “appreciate that the interrogation

ha[d] taken a new turn.” Seibert, 542 U.S. at 622 (Kennedy, J., concurring in the

judgment). The break in time and place, total separation of personnel, and thorough

explanation to Khweis about the distinction between the Mirandized interviews and

anything that had come before sufficed to communicate to him “the import and effect of

the Miranda warning and of the Miranda waiver.” Id. We find this especially true in light

of the additional information the agents disclosed. For example, “the import and effect” of

the right to silence was preserved and communicated to Khweis by disclosing that the

                                            15
second set of agents did not know what, if anything, he had said to others in earlier

interviews—with these agents, he was starting anew, from a baseline of silence. Similarly,

“the import and effect” of the right to counsel was preserved and communicated to Khweis

by disclosing that not only did he have a right to counsel in these interviews but his family

had already retained counsel on his behalf.

       Contrast these circumstances with the “continuum” of questioning in Seibert. Id. at

617 (plurality opinion). There, the first and second interrogations were conducted by the

same police officer in the same room, using statements from the first to obtain confessions

in the second, separated by a pause of only 15 to 20 minutes. “These circumstances [so

challenged] the comprehensibility and efficacy of the Miranda warnings . . . that a

reasonable person in the suspect’s shoes would not have understood them to convey a

message that she retained a choice about continuing to talk.” Id. The same cannot be said

here because of the curative measures the FBI employed to distinguish the two sets of

interviews and preserve for Khweis a real choice about whether to waive his rights and talk

to the second set of agents.

       The Supreme Court has found midstream Miranda warnings effective in

circumstances involving far lesser curative measures than were used here. In Bobby v.

Dixon, 565 U.S. 23 (2011) (per curiam), the Court concluded that the defendant’s prior

unwarned interrogation “did not undermine the effectiveness of the Miranda warnings he

received” when four hours passed between the two interrogations, during which time the

defendant traveled to a separate jail and back, claimed to have spoken with his lawyer, and

learned that police were talking to his accomplice and had found the victim’s body. Id. at

                                              16
31–32. In the Court’s view, these circumstances “created a new and distinct experience”

distinguishing the second interrogation from the first. Id. at 32 (internal quotation marks

omitted); cf. United States v. Straker, 800 F.3d 570, 618 (D.C. Cir. 2015) (finding Miranda

warnings effective when FBI interrogated the suspect with warnings one day after

Trinidadian police interrogated the suspect about the same topic without warnings, given

the discontinuity of personnel and the fact that the FBI agents “did not refer back to the

prior Trinidadian interrogations in an effort to elicit the same confessions”); United States

v. Sweets, 526 F.3d 122, 130–131 (4th Cir. 2007) (affirming admission of Mirandized

statements when some time passed between unwarned and warned questioning, a separate

officer conducted the warned questioning in a different location, and the questions focused

on different topics).

       In addition to disputing that the curative measures previously discussed were

adequate, Khweis also contends that he “was not told that a period of attenuation was going

on,” Br. of Appellant 46, nor was he advised that his unwarned statements would not be

admissible in court. The FBI was not required to inform Khweis about its plans during the

ten-day break between interviews, and Khweis identifies no authority suggesting

otherwise. We cannot see how this information would have further distinguished the two

sets of interviews after the second team of agents arrived and informed Khweis they were

starting anew without any insight into what he may have said in prior interviews.

       Furthermore, we disagree with the assertion that the FBI was required to inform

Khweis about the inadmissibility of his prior unwarned statements. Although Justice

Kennedy mentioned a warning along these lines as a potential “[a]lternative[]” curative

                                             17
measure to “a substantial break in time and circumstances,” nothing in his opinion suggests

such a warning is essential to cure the effect of prior unwarned questioning. Seibert, 542

U.S. at 622 (Kennedy, J., concurring in the judgment). Moreover, a majority of the Court

in Elstad rejected this argument as “neither practicable nor constitutionally necessary.” See

470 U.S. at 316. The Court cautioned that “[p]olice officers are ill-equipped to pinch-hit

for counsel, construing the murky and difficult questions of when ‘custody’ begins or

whether a given unwarned statement will ultimately be held admissible.” Id. Indeed,

statements obtained in violation of Miranda are admissible in certain circumstances. See,

e.g., Quarles, 467 U.S. at 655–657 (establishing a public-safety exception to Miranda);

Harris v. New York, 401 U.S. 222, 226 (1971) (holding that voluntary statements obtained

in violation of Miranda are admissible for impeachment on cross-examination); United

States v. Nichols, 438 F.3d 437, 443 (4th Cir. 2006) (holding that voluntary statements

obtained in violation of Miranda may generally be considered at sentencing). It would

have been imprecise, or even misleading, for the agents to assure Khweis that his

statements to Connelly could never be used against him.

       Finally, Khweis emphasizes that “the only thing he cared about” was avoiding the

Kurdish and Iraqi court systems in favor of returning to the United States, which he had

come to understand was contingent upon providing the FBI agents with admissions to

criminal activity. Br. of Appellant 44, 47. As an initial matter, we note that Khweis has

not appealed the district court’s ruling that his postwarning statements were voluntary. Nor

was there anything improper about Connelly’s truthful statement that he could not promise

extradition or his encouragement to Khweis to be truthful. See United States v. Shears,

                                             18
762 F.2d 397, 401 (4th Cir. 1985) (“[G]overnment agents may validly make some

representations to a defendant or may discuss cooperation without rendering the resulting

confession involuntary.”). In any event, the context of Khweis’s capture in the Middle

East, a circumstance of Khweis’s own making when he chose to travel to Syria and Iraq to

join ISIL, does not undermine the effectiveness of the Miranda warnings he received or

his waiver of those rights.

                                           III.

       Khweis separately challenges his conviction for violating Section 924(c). We agree

with Khweis and the Government that this conviction cannot stand. 4

       Section 924(c)(1)(A) criminalizes possessing, using, or carrying a firearm during

and in relation to a crime of violence. The crime of violence upon which Khweis’s Section

924(c) conviction was predicated was conspiracy to provide material support to ISIL in

violation of Section 2339B. In United States v. Davis, 139 S. Ct. 2319 (2019), the Supreme

Court struck down the definition of “crime of violence” in Section 924(c)(3)(B)—often

called the “residual clause”—as unconstitutionally vague. Thus, Khweis’s predicate crime

now must qualify as a crime of violence under the definition in Section 924(c)(3)(A), often

referred to as the “force clause.” In other words, the predicate crime must have “as an

element the use, attempted use, or threatened use of physical force against the person or

property of another.” 18 U.S.C. § 924(c)(3)(A). Because conspiracy to provide material



       4
         After Khweis filed this appeal, the Government moved for a limited remand on the
ground that his Section 924(c) conviction must be vacated in light of Davis. In view of our
ruling today, we deny that motion as moot.
                                            19
support to ISIL does not have as an element the use, attempted use, or threatened use of

physical force, it does not qualify as a crime of violence. See United States v. Dhirane,

896 F.3d 295, 303 (4th Cir. 2018) (listing the elements of a Section 2339B offense); cf.

United States v. Simms, 914 F.3d 229, 233–234 (4th Cir. 2019) (en banc) (holding that

conspiracy to commit Hobbs Act robbery is not a crime of violence under Section

924(c)(3)(A)). We therefore vacate Khweis’s conviction on Count Three.

       Because we must remand for resentencing, we do not address Khweis’s sentencing

arguments, including his contentions that the district court failed to make adequate factual

findings before imposing a 12-level enhancement under U.S.S.G. § 3A1.4 and a 2-level

enhancement under U.S.S.G. § 2M5.3. See United States v. Chandia, 514 F.3d 365, 376

(4th Cir. 2008); United States v. Hassan, 742 F.3d 104, 148–149 (4th Cir. 2014). The

district court is free to consider Khweis’s arguments on remand.

                                            IV.

       For the reasons stated, we affirm the district court’s admission of Khweis’s

statements at trial, vacate Khweis’s conviction on Count Three for violating 18 U.S.C.

§ 924(c)(1)(A), and remand for resentencing.

                          AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                            20
FLOYD, Circuit Judge, concurring in part and dissenting in part:

       I agree with my colleagues in the majority that Khweis’s conviction for using and

carrying a firearm during and in relation to a crime of violence under 18 U.S.C.

§ 924(c)(1)(A) must be vacated. But I would not affirm the district court’s ruling on

Khweis’s motion to suppress the Mirandized statements he made to the second group of

FBI agents. Those statements should have been excluded at trial under Missouri v. Seibert,

542 U.S. 600 (2004). Therefore, I respectfully dissent.

       By and large, I do not take issue with the majority’s summary of the relevant factual

and procedural history. See Maj. Op. 3–9. Nor do I contest its description of Miranda,

Elstad, and Seibert—the trilogy of Supreme Court cases that governs our suppression

inquiry in a two-step interrogation case such as this one. See Maj. Op. 9–14 (discussing

Miranda v. Arizona, 384 U.S. 436 (1966), Oregon v. Elstad, 470 U.S. 298 (1985), and

Seibert, 542 U.S. 600). But I disagree with the majority’s conclusion that, “even assuming

the FBI used a deliberate two-step strategy,” it instituted “sufficient curative measures”

that rendered Khweis’s postwarning statements admissible. Maj. Op. 14. In my view, the

measures employed by the FBI here were not “designed to ensure that a reasonable person

in [Khweis’s] situation would understand the import and effect” of a midstream Miranda

warning and waiver, Maj. Op. 14 (alteration in original) (quoting Seibert, 542 U.S. at 622

(Kennedy, J., concurring in the judgment)), and, therefore, were not sufficiently curative.

Because I also conclude that the two-step strategy was deliberately employed, I would hold




                                            21
that the district court erred in denying Khweis’s motion to suppress and admitting the

postwarning statements at trial. 1



                                             I.

       At the heart of this appeal is Khweis’s motion to suppress the inculpatory statements

that he made to FBI Special Agents Victoria Martinez and Brian Czekala while detained

by Kurdish officials at a Kurdish Counter-Terrorism Directorate (CTD) detention center in

Erbil, Iraq.   Khweis made these statements during the second stage of a two-step

interrogation process. In a two-step interrogation, officers “question first and warn later.”

Seibert, 542 U.S. at 611 (plurality opinion). That is, authorities interrogate custodial

suspects until they secure a confession, and only then do they Mirandize them. See id. at

604. Then, after obtaining a Miranda waiver, officers proceed to cover the same ground

in a second line of questioning. See id.

       Justice Kennedy’s controlling concurrence in Seibert governs two-step

interrogations. See Maj. Op. 12–14; United States v. Mashburn, 406 F.3d 303, 309 (4th


       1
         Although the government asserts that it was harmless error to admit these
statements, I am satisfied, based on my review of the trial record, that the error was not
harmless. Taken together, Khweis’s inculpatory postwarning statements resemble a full-
blown confession, the erroneous admission of which is rarely harmless. See Arizona v.
Fulminante, 499 U.S. 279, 296 (1991). And while the government points to several pieces
of evidence that the jury may well have relied upon to convict Khweis of providing,
attempting to provide, or conspiring to provide material support or resources to ISIL, in
violation of 18 U.S.C. § 2339B, there is at least a “reasonable possibility” that the
inadmissible statements “might have contributed to [Khweis’s] conviction,” United States
v. Giddins, 858 F.3d 870, 885 (4th Cir. 2017) (quoting Thompson v. Leeke, 756 F.2d 314,
316 (4th Cir. 1985)). Thus, I would grant Khweis’s request for a retrial on the remaining
counts that are not subject to our vacatur ruling.
                                             22
Cir. 2005). Under Justice Kennedy’s test, “postwarning statements that are related to the

substance of prewarning statements must be excluded” if (1) the two-step interrogation

strategy was “deliberate[ly] . . . employed,” and (2) “curative measures” are not taken

before the postwarning statements are made. Seibert, 542 U.S. at 622 (Kennedy, J.,

concurring in the judgment).

       The majority’s decision today rests on the presence of sufficiently curative

measures—the second prong of Justice Kennedy’s test. So, I begin there, taking the two

prongs of Justice Kennedy’s test in reverse order.



                                            A.

       As my colleagues in the majority correctly explain, in Seibert, Justice Kennedy

stated that any “curative measures should be designed to ensure that a reasonable person

in the suspect’s situation would understand the import and effect of the Miranda warning

and of the Miranda waiver.” Id. Though Justice Kennedy did not specify precisely what

measures would satisfy this test, and thus what measures would dispel the coercion

associated with a two-step interrogation, he did offer two examples. First, “a substantial

break in time and circumstances between the prewarning statement and Miranda warning”

will typically suffice, because it “allows the accused to distinguish the two contexts and

appreciate that the interrogation has taken a new turn.” Id. Second, “an additional warning

that explains the likely inadmissibility of the prewarning custodial statement” may suffice

too. Id.



                                            23
       The majority and I thus agree on the applicable legal test for curative measures.

Where we part ways, however, is in its application to the facts of this case.

       Like the government, the majority seems to believe that this case falls squarely

within Justice Kennedy’s first example—a substantial break in time and circumstances.

See Maj. Op. 14–17. The majority holds that the “break in time and place,” the “total

separation of personnel,” and the “thorough explanation to Khweis about the distinction

between the Mirandized interviews and anything that had come before” sufficed to

communicate “‘the import and effect of the Miranda warning and of the Miranda waiver.’”

Maj. Op. 15 (quoting Seibert, 542 U.S. at 622 (Kennedy, J., concurring in the judgment)).

However, I am unpersuaded that these circumstances were sufficient “to allow a reasonable

person in Khweis’s position to distinguish between the unwarned interviews with [the FBI

Assistant Legal Attaché for Iraq, Michael Connelly,] and the later warned interviews with

Martinez and Czekala,” Maj. Op. 15, and “to ‘appreciate that the interrogation ha[d] taken

a new turn,’” Maj. Op. 15 (alteration in original) (quoting Seibert, 542 U.S. at 622

(Kennedy, J., concurring in the judgment)).

       Take, first, the “break in time and place.” The majority makes much of both the

fact that the Mirandized interviews “began ten days after the unwarned interviews had

ended—a period longer than any break during the series of unwarned interviews”—and the

fact that the unwarned and warned interviews were conducted in different rooms in the

same CTD detention center where Khweis was held. Maj. Op. 14. According to the

majority, these facts distinguish this case from the interrogations in Seibert, which were

separated by a mere fifteen- to twenty-minute pause and were conducted in the same room.

                                              24
But this comparison overlooks some important contextual details about Khweis’s

interrogation.

       Admittedly, a ten-day attenuation period is far longer than the twenty-minute

attenuation period that fell short in Seibert, and even the four-day attenuation period that

contributed to a finding of sufficiently curative measures in Bobby v. Dixon, 565 U.S. 23

(2011) (per curiam). But Khweis’s international detention and interrogation hardly looked

like the average two-step interrogation at your local police station. In fact, it was hardly

two steps at all: At “step one,” Khweis was interviewed eleven times over the span of nearly

a month, on ten separate days. And as time dragged on, so did the length of the breaks

between each of the unwarned interviews with Connelly. Near the end of those interviews,

there was even a six-day break, which is not much shorter than the ten-day attenuation

period. It is hard to say what the difference between a six-day break and a ten-day break

should be to the reasonable person in international detention, if any.          Regardless,

comparing a twenty-minute or four-day break between an unwarned and warned

interrogation, on the one hand, and a ten-day break after a lengthy series of unwarned

interrogations punctuated by breaks, on the other, is like comparing apples to oranges.

       Similar to the pattern of breaks during Khweis’s many unwarned interviews with

Connelly, the fact that Khweis was detained by a foreign government abroad also

diminished the meaningfulness of a ten-day attenuation period. Again, we might well

wonder what the difference between a six-day break and a ten-day break feels like to a

person in international detention. Even if Khweis was as steadfast in his notches as

Robinson Crusoe, it would not have been unreasonable for a person in his shoes to brush

                                            25
off a ten-day break in the interviews based on a number of other factors, such as delays or

barriers to access imposed by foreign officials or travel, particularly when a pattern of

breaks had already been established. Indeed, in this case, Connelly himself gave Khweis

reason to believe that the interviews may not be finished. See J.A. 894 (Connelly email

dated April 8, 2016, two days before his final interview with Khweis, stating: “I just told

him I may have to go back to the states for a few weeks, so don’t panic if you don’t see me

every day but I’ll be back.”); see also J.A. 561 (Connelly testimony that he gave Khweis

no indication at the final April 10 interview as to whether the U.S. was done with him or

whether the interviews would continue). Therefore, it seems unlikely that a reasonable

person in Khweis’s situation would have experienced the ten-day attenuation period as a

unique break in time. To hold otherwise would make golden the calendar but tarnish the

test. See Seibert, 542 U.S. at 622 (Kennedy, J., concurring in the judgment) (framing the

curative-measures analysis from the perspective of “a reasonable person in the suspect’s

situation” (emphasis added)).

       Moreover, merely switching rooms within the detention facility was insufficient to

create a break in place, thereby contributing to a “significant break . . . in circumstances.”

See id. (distinguishing the facts of Westover v. United States—one of the cases consolidated

with and decided alongside Miranda—in referencing a “substantial break in time and

circumstances”); Miranda, 384 U.S. at 496 (stating, as part of Westover holding, that “[a]

different case would be presented if an accused were . . . removed both in time and place

from his original surroundings” (emphasis added)). The Supreme Court has treated an

interview conducted “in the same police station” as being in the same place. See Miranda,

                                             26
384 U.S. at 496 (explaining, again in the Westover case, that because the FBI’s warned

interrogation followed on the heels of an unwarned interrogation by local police and was

held “in the same police station,” the suspect was not removed “in time and place from his

original surroundings”). Why shouldn’t the same principle apply here, given that both

phases of the interrogation occurred in the same detention facility?

       The majority’s emphasis on different rooms perhaps arises from a question that is

difficult to answer from the record: did the government have a different facility to which it

could have taken Khweis? Yet even if the answer is no, that cannot render Khweis’s

Mirandized interviews less coercive. Put another way, when the government deliberately

chooses to employ a two-step interrogation process, it must craft a measure that actually

cures the coercion. It is not enough that the government does the best it can under the

circumstances. 2

       Next up is the “total separation of personnel,” which the majority also leans on to

conclude that a reasonable person would have appreciated the difference between the two



       2
          None of this is to suggest that the U.S. government was not in a difficult situation
here. Connelly’s testimony at the suppression hearing makes clear that there were many
things outside of the FBI’s control. But determining whether a measure is sufficiently
curative requires us to view the situation from the perspective of the reasonable suspect.
For that reason, the government’s efforts to make the best of a difficult situation, however
admirable, are irrelevant to our inquiry unless they help the suspect appreciate that things
have changed. Though this may seem harsh, the government is not left without options:
Even assuming, purely for the sake of argument, that there were no actions that the
government could have taken to create a substantial break in time and circumstances here,
it still could have crafted an appropriate “additional warning,” Seibert, 542 U.S. at 622
(Kennedy, J., concurring in the judgment), as I discuss below. In other words, the
government’s hands are never really tied if it is willing to at least provide a comprehensive
warning before obtaining a Miranda waiver at step two of the interrogation.
                                             27
phases of the interrogation. Although a difference in personnel—and particularly a

difference in the identity of the interrogator—is certainly relevant to our analysis, it is not

very probative here. From Khweis’s point of view, the phase two interrogators—Martinez

and Czekala—were still FBI agents, just like Connelly. Cf. United States v. Straker, 800

F.3d 570, 618 (D.C. Cir. 2015) (“Not only were the FBI agents who interrogated [the

defendants] different from the Trinidadian police officers who initially questioned them,

but the FBI agents represented an entirely different law enforcement authority from an

entirely different country.”); United States v. Abu Khatallah, 275 F. Supp. 3d 32, 38

(D.D.C. 2017) (case involving step-one questioning by “U.S. intelligence agents,”

followed by step-two questioning by “FBI agents”).

       And there is more. Shortly before the unwarned interviews concluded, Connelly

told Khweis that he was returning to the U.S. for a few weeks to “check” the information

that Khweis had provided, J.A. 561, but that Khweis should not “panic,” as Connelly would

be “back” eventually, J.A. 894. At the final interview, Connelly did not give Khweis any

indication as to whether the U.S. was done with him or whether the interviews would

continue; instead, Connelly apparently told Khweis that the U.S. had yet to decide whether

to charge him with a crime because the investigation was still pending. See J.A. 550–54,

561; see also United States v. Khweis, No. 1:16-cr-143, 2017 WL 2385355, at *3 (E.D. Va.

June 1, 2017) (noting that while Connelly had advised Khweis that the FBI could not make

any promises about a future prosecution in the U.S., Connelly also told him that “the

charging process was dependent on the FBI’s evaluation of the evidence” and that

Khweis’s “story had to be consistently truthful in order for investigators to determine if a

                                              28
crime had been committed”). Under these circumstances, it would have hardly been

unreasonable for someone in Khweis’s position to draw a connection between the two

phases of the interrogation process based on the institutional identity of the interrogators.

       To be sure, Martinez and Czekala attempted to downplay any relation between the

two interrogation phases by stating, among other things, that they did not know what, if

anything, Khweis had told others in the past and that they were “starting anew.” J.A. 886;

see Maj. Op. 6–8, 15 (highlighting the “thorough explanation” given by Martinez and

Czekala and discussing its contribution to Khweis’s ability to “‘appreciate that the

interrogation ha[d] taken a new turn’” (alteration in original) (quoting Seibert, 542 U.S. at

622 (Kennedy, J., concurring in the judgment))). In my view, however, these statements

were not enough to prevent “the unwarned and warned interrogations [from] blend[ing]

into one ‘continuum.’” Bobby, 565 U.S. at 31 (quoting Seibert, 542 U.S. at 617 (plurality

opinion)).

       Simply put, advising a person that the circumstances have changed is not the same

thing as the circumstances actually changing. Perhaps the former may help create a “new

and distinct experience” in some future case. See id. at 32 (quoting Seibert, 542 U.S. at

615 (plurality opinion)). But it did not do so here. Again, not only was there an

institutional overlap in personnel in this case, with both sets of interrogators hailing from

the same law enforcement agency, but Connelly had told Khweis that he would be out of

the country for a while, without giving him any indication that the so-called “intelligence”

interviews were finished. What is more, Connelly had told Khweis during the unwarned

interviews that he needed to be consistently truthful in order for the FBI to determine

                                             29
whether a crime had been committed, and thus for the U.S. to determine whether to file

charges. Khweis, 2017 WL 2385355, at *3. When asked similar questions about his efforts

to join ISIL by more FBI agents, it is unsurprising that Khweis told the same story. It also

was not the first “reset” in the interview process. See id. (“Connelly testified that [Khweis]

repeatedly admitted to not being fully truthful at various stages of the interviews, resulting

in a ‘reset’ of the interview process.”). This only added to the air of continuity between

the two sets of interviews.

       Considering the above facts, it is hard to imagine what it would have taken for a

reasonable person to realize that “[t]hings had changed.” Bobby, 565 U.S. at 32. 3 This, in


       3
          The majority relies on Bobby as an example of “far lesser curative measures”
creating a new and distinct experience from the suspect’s perspective. Maj. Op. 16–17. In
Bobby, the majority asserts, the Supreme Court concluded that the defendant’s prior
unwarned interrogation “did not undermine the effectiveness of the Miranda warnings he
[later] received,” 565 U.S. at 32, when “four hours passed between the two interrogations,
during which time the defendant traveled to a separate jail and back, claimed to have
spoken with his lawyer, and learned that police were talking to his accomplice and had
found the victim’s body,” Maj. Op. 16–17 (citing Bobby, 565 U.S. at 31–32). However,
for the same reasons that Seibert is a poor yardstick for measuring the adequacy of the
measures taken in this case given the uniqueness of the situation Khweis found himself in,
I find it difficult to characterize the measures taken in Bobby as “far less[] curative.” In
any event, Bobby is a poor comparator for a different reason. Before commenting on the
“significant break in time and dramatic change in circumstances” in Bobby, the Supreme
Court distinguished Seibert on another ground, stating that “no two-step interrogation
technique of the type that concerned the Court in Seibert undermined the Miranda warnings
[that the defendant] received.” Bobby, 565 U.S. at 31. The Court explained that unlike in
Seibert—where “the suspect’s first, unwarned interrogation left little, if anything, of
incriminating potential left unsaid, making it unnatural not to repeat at the second stage
what had been said before”—the suspect in Bobby had “steadfastly” maintained his
innocence in his first, unwarned interrogation, claiming “he had nothing whatsoever to do
with [the victim’s] disappearance.” Id. (internal alteration and quotation marks omitted).
Thus, “there was no earlier confession to repeat.” Id. The break in time and circumstances,
then, was enough when the cat was not out of the bag. That is simply not the case here:
Like in Seibert, Khweis confessed, and then re-confessed.
                                             30
turn, made an “additional warning”—the second and alternative type of curative measure

identified by Justice Kennedy in Seibert—all the more important.

       The “additional warning” contemplated by Justice Kennedy is one that “explains

the likely inadmissibly of the prewarning custodial statement.” Seibert, 542 U.S. at 622

(Kennedy, J., concurring in the judgment). There is no question that such a warning was

not given here. See J.A. 886 (advice-of-rights form); J.A. 708–10, 729–30, 751–53, 778

(Czekala and Martinez suppression hearing testimony); see also Khweis, 2017 WL

2385355, at *4 & n.5.

       Nevertheless, both the government and the majority suggest that such a warning is

never required because Elstad “squarely rejected additional filigrees on the Miranda

warnings that would force officers to make representations about ‘whether a given

unwarned statement will ultimately be held admissible.’” Resp. Br. 44 (quoting Elstad,

470 U.S. at 316); see Maj. Op. 18. They are wrong. Seibert was decided after Elstad, and

Justice Kennedy’s opinion in Seibert controls our analysis in this case. Furthermore,

although the majority expresses concern that “[i]t would have been imprecise, or even

misleading, for the agents to assure Khweis that his statements to Connelly could never be

used against him,” Maj. Op. 18 (emphasis added), an agent in Martinez or Czekala’s

position need not make any definitive representation about the inadmissibility of a given

statement in order to advise a suspect about a statement’s “likely inadmissibility,” Seibert,

542 U.S. at 622 (Kennedy, J., concurring in the judgment) (emphasis added). See, e.g.,

Abu Khatallah, 275 F. Supp. 3d at 64 n.12 (finding, albeit only in dictum, that sufficiently

curative measures were taken when FBI agents “included an extra paragraph to inform [the

                                             31
defendant] that his prior statements would ‘probably not be used against [him] in U.S.

courts’” (second alteration in original)); cf. United States v. Hasan, 747 F. Supp. 2d 642,

667 (E.D. Va. 2010) (discussing a “cleansing statement” read to the defendants by a special

agent in the Naval Criminal Investigative Service after an unwarned interview, which

stated, in pertinent part, that “[i]t is possible that the statements you previously made may

not be admissible against you”).

       For these reasons, I would hold that the measures taken by the FBI were not

sufficiently curative within the meaning of Seibert.



                                             B.

       Given the absence of sufficiently curative measures, I must turn to the antecedent

question of deliberateness. Recall that under the first prong of Justice Kennedy’s two-part

test, courts ask whether the two-step interrogation strategy was deliberately employed; if

it was, then postwarning statements “must be excluded unless curative measures are taken”

before those statements are made. See Seibert, 542 U.S. at 622 (Kennedy, J., concurring

in the judgment).

       The deliberateness requirement arose as a response to the plurality’s test, which

would have applied to “both intentional and unintentional two-stage interrogations.” See

id. at 621; see also id. at 615–17 (plurality opinion) (asking “whether Miranda warnings

delivered midstream could be effective enough to accomplish their objective” from the

perspective of “a reasonable person in the suspect’s shoes”). Justice Kennedy opted for a

“narrower test,” applicable “only in the infrequent case, such as we have here, in which the

                                             32
two-step interrogation technique was used in a calculated way to undermine the Miranda

warning.” Id. at 622 (Kennedy, J., concurring in the judgment). Thus, Justice Kennedy

concluded that “unless the deliberate two-step strategy was employed,” the admissibility

of postwarning statements would “continue to be governed by the principles of Elstad.”

Id. (emphasis added). In this sense, Justice Kennedy was merely reiterating what the

Supreme Court held in Elstad, which is that “a simple failure to administer [Miranda]

warnings” does not “so taint[] the investigatory process that a subsequent voluntary and

informed waiver is ineffective for some indeterminate period.’” Id. at 620 (quoting Elstad,

470 U.S. at 309); see also id. (observing that “Elstad was correct in its reasoning and its

result” because “[a]n officer may not realize that a suspect is in custody and warnings are

required,” “may not plan to question the suspect,” or “may be waiting for a more

appropriate time”).

       In this case, the government concedes that Khweis was subjected to a two-step

interrogation. See generally Khweis, 2017 WL 2385355, at *13. But it contends that this

strategy was not “used in a calculated way to undermine the Miranda warning” and,

therefore, was not deliberately employed within the meaning of Seibert. Resp. Br. 38

(quoting Seibert, 542 U.S. at 622 (Kennedy, J., concurring in the judgment)). As the

government tells it, the two phases of Khweis’s interrogation merely served as a means to

demarcate the FBI’s intelligence-gathering efforts from its subsequent, Mirandized

criminal-investigation efforts.

       The district court agreed. Based on the evidence presented at the suppression

hearing, it found no intentional scheme to circumvent Miranda. See Khweis, 2017 WL

                                            33
2385355, at *13–15. As the majority notes, the district court cited three reasons in support

of this finding. First, the district court explained that Connelly’s decision not to Mirandize

Khweis before the first interview was “driven by intelligence[-]gathering needs.” Id. at

*14. Second, it stated that Connelly had “good reason to continue interviewing [Khweis]

even after obtaining substantial intelligence.” Id. at *14; see id. at 15. Third, it reasoned

that Connelly’s “later braggadocio” about the success of the Mirandized interviews in

emails to colleagues who were not members of the clean team did not undermine

Connelly’s initial justification for the unwarned interviews or affect the Mirandized

interviews. Id. at *14.

       At bottom, the district court’s rationale was premised on its view that intelligence-

gathering is a legitimate reason to interrogate a terrorism suspect. Because the Supreme

Court has never had occasion to apply Seibert to a two-step interrogation in the

counterterrorism context, it has not wrestled with the potential significance of an

intelligence-based motive for the first (unwarned) phase of a two-step interrogation. Doing

so presents unique challenges to assessing the deliberateness of a two-step strategy. See

generally Katherine Kaiser Moy, Note, Tailoring Seibert’s Intent Inquiry to Two-Step

Counterterrorism Interrogations, 71 Stan. L. Rev. 215 (2019).

       In a pure criminal-investigation context, the deliberateness inquiry is

straightforward: Was the two-step technique purposefully used? See Seibert, 542 U.S. at

619–22 (Kennedy, J., concurring in the judgment). Or, put differently, did the agents

“intentional[ly]” “fail[] to convey Miranda warnings”? Mashburn, 406 F.3d at 309; see

also Wallace v. Branker, 354 F. App’x 807, 823 (4th Cir. 2009) (“In Seibert the Court

                                             34
addressed the consequences of a deliberate rather than inadvertent delay of Miranda

warnings.”). If the answer is yes, then the deliberateness prong is easily satisfied. 4

       In the counterterrorism context, however, there is at least a conceivable alternative

reason for intentionally refusing to Mirandize a suspect that is untethered to the criminal-

justice process: national security and intelligence gathering. Thus, assuming we defer to

the district court’s credibility determination about Connelly’s later statements not

reflecting an ulterior motive for the un-Mirandized interviews, the question becomes, did

Connelly’s intelligence-gathering motive render the two-step process non-deliberate under

Justice Kennedy’s test? Or is the fact that Connelly chose not to Mirandize Khweis because

he was concerned that Khweis would invoke his right to remain silent still dispositive,

given the accidental-versus-intentional paradigm suggested by Seibert?

       Fortunately, we need not confront these difficult questions head-on in order to

resolve this case. That is because Justice Kennedy’s controlling opinion in Seibert leaves

open the possibility that the systematic use of a two-step interrogation strategy might be

deliberate, and here, there is strong evidence of a systematic two-step strategy that was

driven, in part, by a law enforcement purpose. Therefore, by lasering in on Connelly’s




       4
         Of course, a statement obtained in deliberate violation of Miranda may be
admissible, regardless of curative measures, if an exception to the Miranda rule applies,
such as the public-safety exception announced in New York v. Quarles, 467 U.S. 649
(1984). But the government does not rely on the Quarles exception here, see Gov’t Br. 22
n.2, and rightfully so: By its own terms, Quarles only applies to questioning necessary to
defuse a “volatile situation.” 467 U.S. at 657–58; see also id. at 659 n.8 (requiring an
“immediate” threat to the police or public).
                                             35
asserted intent as the step-one interrogator, the district court took too cramped a view of

what constitutes a “deliberate” effort to circumvent Miranda via a two-step interrogation.

       The two-step interrogation protocol that the Supreme Court addressed in Seibert

was carried out by a single police officer. See 542 U.S. at 604–06 (plurality opinion).

Thus, Justice Kennedy’s deliberateness test is clearly satisfied when, like in Seibert, an

officer intends to exploit the two-step interrogation process as an end run around Miranda.

But a two-step interrogation tactic that is deliberately employed at the policy level

implicates the same concerns that troubled Justice Kennedy in Seibert. Even crediting the

district court’s finding that Connelly was motivated solely by “the unique intelligence

opportunities” presented by Khweis’s arrest “on suspicion of terrorism, in an active war

zone, near ISIS-controlled territory,” Khweis, 2017 WL 2385355, at *14, such intelligence-

gathering interests will often intersect with the FBI’s law-enforcement interests. This case

is a perfect example: In the unwarned phase of the interviews, Connelly elicited

information about Khweis’s efforts to join ISIL, other members he encountered in the

organization, and ISIL’s operations in the region. This may be valuable intelligence for

the FBI, but the same information was likely to inculpate Khweis as a suspect and, indeed,

was critical to the government’s theory in Khweis’s case. See generally J.A. 1058–75

(government opening argument); J.A. 1487–89, 1492–1531, 1540–42, 1553–55, 1579

(Czekala trial testimony); J.A. 1640–47, 1661–67, 1675–77, 1684–85, 1691–1705, 1726–

28, 1732–33 (Martinez trial testimony); J.A. 2178–2204 (government closing argument).

       The upshot is that even if an FBI agent, like Connelly, has the purest of intentions

in that he does not seek to assist the “investigative” team in obtaining a postwarning

                                            36
confession—and even if investigative agents like Martinez and Czekala are likewise

innocent of any ulterior motive to exploit the earlier, unwarned “intelligence”

questioning—the fact remains that the investigative team is likely to benefit from whatever

the intelligence team unearths. If we were to ignore this reality by homing in on the

intentions of the individual officers on the ground who are involved in different stages of

the two-step interrogation process, we would discount the significance of a higher-level

decision to implement this strategy in the first place. And if we were to discount the

significance of a higher-level decision to adhere to a two-step interrogation model, we

would risk incentivizing the same end run around Miranda that Justice Kennedy sought to

prevent by outlawing a “deliberate two-step strategy.” See Seibert, 542 U.S. at 621–22

(Kennedy, J., concurring in the judgment).

       Because the district court found Connelly’s motivations to be “highly probative” on

the question of subjective intent, see Khweis, 2017 WL 2385355, at *14, it did not address

the evidence in the record that demonstrated a systematic use of the two-step strategy.

There was quite a lot of it.

       For starters, as even the district court acknowledged in its opinion, Connelly

testified that he only made the decision to intentionally withhold Miranda warnings from

Khweis after consulting with his supervisors. Id. at *2; see also J.A. 460, 548–49

(testimony from Connelly explaining that when deciding whether “to deliberately withhold

Miranda,” he would call his boss in Baghdad, and they would then call FBI headquarters

in Washington and the FBI’s Office of General Counsel). This testimony—along with

Connelly’s testimony about his familiarity with the difference between an “intelligence”

                                             37
(or “taint”) team that conducts un-Mirandized interviews, on the one hand, and a “law

enforcement” (or “clean”) team that conducts Mirandized interviews after an “attenuation

period” that “the U.S. Department of Justice . . . likes [the FBI] to utilize” in cases with

prosecution potential, on the other—strongly suggests the existence of certain department-

wide procedures. See J.A. 461–64, 497–503, 522–30, 547–50, 570–72. 5

       Agent Martinez’s testimony at the suppression hearing only corroborated the

existence of such procedures. Martinez testified that the “modified” advice-of-rights form

that she gave Khweis was provided to her by the FBI (and likely DOJ), J.A. 766, and was

prepared by attorneys, J.A. 767, 778. Notably, she also testified that there is FBI training

on “walled-off interviews and intel interviews.” J.A. 776–77.

       Finally, although the district court disregarded Connelly’s repeated references to a

“clean team” in emails sent to his colleagues in the FBI, see Khweis, 2017 WL 2385355,



       5
          See also J.A. 522–24 (testifying that the April 7 email about Khweis being “very
easy to deal with from a clean team perspective” was sent to Connelly’s “management
team,” which would periodically ask for his assessment regarding where Khweis was “at”
in order to determine whether a clean team or attenuation period should be used); J.A. 549–
50 (testifying that when he began the unwarned interviews with Khweis, he knew that it
was possible that a clean team might come in later to question Khweis); J.A. 564–66
(testifying, in response to a question about the intelligence purpose of his April 8
observation that Khweis was “lined up perfectly for the clean team,” that “[i]t’s a
discussion we have. Like when I discuss whether he’s lined up perfectly, there may be,
you know, FBI personnel deciding whether they want to deploy a clean team . . . . I mean,
the Bureau has to start figuring out what they’re going to do next.”); J.A. 571–73 (testifying
about a March 19 email that he sent to Department of Defense employees in which he
stated that there were “certain requirements I’m being held to in reporting to the
Department of Justice regarding every interview session now that this case is going to be
prosecuted,” and clarifying that when the FBI conducts “intel” interviews overseas that
have “a potential to be prosecuted,” they must stay in the FBI/DOJ lane, rather than the
military lane, given the “potential to end up in a courtroom”).
                                             38
at *14 (stressing that these emails were sent to “other members of the FBI intelligence

team—not the Mirandizing team”), Connelly’s mention of Khweis being “lined up

perfectly for the clean team,” J.A. 894, for example, helps establish that there was, in fact,

a two-stage interrogation policy. See generally Maj. Op. 6 (summarizing Connelly’s “clean

team” emails); J.A. 895, 921–22 (further references to the “taint” and “clean” team, as well

as an “attenuation period,” in Connelly’s emails); J.A. 901 (email from a Department of

Defense employee during the unwarned interview period describing the “way ahead” as

involving “one more . . . session followed by clean team arrival from [Washington Field

Office] and prosecution determination from FBI”).           Indeed, even the government’s

opposition to Khweis’s motion to suppress below hints at the existence of a policy. See

J.A. 142 (characterizing the circumstances warranting a two-step interrogation in Khweis’s

case as “unique,” but going on to explain, in more general terms, that the “process was

designed to enable the [U.S.] government both to protect its national security interests and

to subsequently pursue a criminal investigation of the defendant”).

       Accordingly, I would hold that the FBI deliberately employed a two-step

interrogation process in this case. That is not to say that the FBI was wrong to employ this

process, but just to say that, having chosen to do so, it needed to cure the inherent coercion.

Because I do not believe that the FBI cured the coercion that a reasonable person would

feel under the circumstances, see supra Part I.A, I would hold that Khweis’s Mirandized

statements to Agent Martinez and Agent Czekala should have been suppressed.




                                              39
                                             II.

       For the foregoing reasons, it was error for the district court to admit the postwarning

statements that Khweis made to Agent Martinez and Agent Czekala during his custodial

interviews at a Kurdish CTD detention center in Iraq. Because that error was not harmless,

see supra note 1, I would vacate Khweis’s convictions on all three counts and remand for

a retrial on the two counts that survive our ruling on Khweis’s firearms conviction, namely,

conspiracy and the provision of material support to a foreign terrorist organization.




                                             40